Citation Nr: 1824806	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Jodee R. Dietzenbach, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his employment supervisor


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in Des Moines, Iowa.  

In June 2013, the Veteran testified at a Travel Board hearing conducted before Veterans Law Judge (VLJ) Smith.  The case was then remanded in February 2015 for further development.  The Veteran testified at a videoconference hearing conducted before VLJ Mackenzie in August 2016.  Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJs.  See 38 U.S.C. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review.

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In this case, the Veteran was sent a letter in March 2018 asking whether he desired a third hearing.  To date, no response has been received.  Therefore, the Board concludes that the Veteran does not want a third hearing and will proceed to adjudicate this claim.


FINDING OF FACT

The Veteran does not have a current disability constituting residuals of a TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board has reviewed the Veteran's service treatment records and post-service medical records, but finds no evidence showing any confirmed diagnosis of residuals of a TBI.  An August 2007 service examination and physical showed a normal head and neurologic system, and no traumatic brain injury was reported; he specifically denied having frequent or severe headaches, a head injury, or a period of unconsciousness or concussion.  A May 2009 record shows that the Veteran reported an in-service injury when a mortar round went close by the watchtower in which he was stationed.  He reported having a gap in in his explicit memory regarding the event that he believed to be evidence that he had a mild TBI.  The record shows that the Veteran did not have a "convincing history to suggest mild TBI while in Iraq."  It also shows that it was "unlikely that he suffered mild TBI."  An August 2012 VA posttraumatic stress disorder (PTSD) examiner opined that a TBI was not shown in records reviewed.  March 2015 VA mental disorders and initial evaluation of residuals of TBI examinations both show that the Veteran had not had TBI residuals.  The TBI examination report shows that a thorough examination was performed, which addressed the Veteran's subjective complaints and objective findings, yet still the examiner specifically found no current symptoms as due to a TBI.  The TBI examiner presented a rationale relating the Veteran's current symptoms and complaints to severe psychiatric problems.  In this regard, the Board notes that the Veteran is presently service connected for posttraumatic stress disorder (PTSD), and, indeed, findings from the 2015 VA examinations were considered by the Board in increasing the evaluation for this disorder to 70 percent in a separate January 2018 decision.  There are no other medical opinions suggesting that the Veteran has residuals of a TBI.  

The Board is aware that the Veteran is competent to report a head injury in service, and he described having symptomatology since such injury at his August 2013 and August 2016 hearings.  The Veteran does not, however, possess the medical training and credentials to ascertain whether such injury was a TBI leading to current and chronic symptoms.  Insofar as the Veteran has complained of headaches, noted to be on an almost daily basis, at his March 2015 VA TBI examination, the Board is cognizant of the holding of Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In that decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  The present case is distinguishable, however, insofar as the March 2015 VA examiner clearly set forth that there was no evidence of any symptoms that could constitute functional impairment as a consequence of a TBI in the report.  This opinion was based on a thorough examination, consideration of the Veteran's reported history, and a claims file review.  It is of considerable probative value, substantially more so than the Veteran's own lay testimony.  

Accordingly, as the evidence of record weighs against a finding of an in-service TBI resulting in current disability, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for residuals of a TBI is denied.


______________________________
A. C. MACKENZIE 
Veterans Law Judge 
Board of Veterans' Appeals

______________________________
TANYA SMITH
Veterans Law Judge 
Board of Veterans' Appeals


______________________________
EVAN M. DEICHERT
Acting Veterans Law Judge 
 Board of Veterans' Appeals


Department of Veterans Affairs


